DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Pub. No.: US 2004/0162726 A1; hereinafter Chang) in view of Olaya et al (Pub. No.: US 2015/0030314 A1; hereinafter Olaya)
               Consider claims 1, and 19, Chang clearly shows and discloses a voice recognition based user authentication method using an Al device, comprising: performing first user authentication on the basis of voice characteristics of a first speech of a specific user (If the recognized SIC is valid, the recorded SIV utterance is sent to the SIV engine 60 to perform a first verification step (block 76). The SIV engine 60 extracts voice characteristics from the recorded SIC utterance and compares the characteristics  with a record registered under the SIC in the voice profile database 50) (paragraphs: 0037); providing at least one specific inquiry about a living history of an authentic user of the device to the specific user (The second verification step comprises generating a first dynamic phrase (FDP) using a BGTST data record associated with the SIC in the caller profile database 18/ read on living history of an authentic user (block 86). Examples of the FDP include, but are not limited to, "Five digit ZIP code for your work location?" and "Last four digits of your supervisor's work phone number?") (paragraphs: 0019, 0038-0039); sensing at least one second speech which is a reply of the specific user to the at least one specific inquiry (the call record is sent to a process to perform a second verification step. The second verification step comprises generating a first dynamic phrase (FDP) using a BGTST data record associated with the SIC in the caller profile database 18) (paragraphs: 0038, and 0040); and performing second user authentication for the specific user to use the device on the basis of contents included in the at least one second speech (If the decision process indicates a high degree of confidence (e.g. if the confidence value is greater than an upper threshold), the verification is deemed to be successful. The caller is positively authenticated based he/she having a valid SIC, knowing the correct answer to the FDP question, and his/her bio-phonetic speech characteristics) (paragraphs: 0041-0041); however, Chang does not specifically a second example for performing second user authentication for the specific user to use the device on the basis of contents included in the at least one second speech.
                In the same field of endeavor, Olaya clearly specifically disclose a second example for performing second user authentication for the specific user to use the device on the basis of contents included in the at least one second speech (paragraphs: 0045-0048)
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Olaya into teaching of Chang for the purpose of using a second level of authentication such as a reply to a prompt in order to authenticate a user to use the device.

               
                Consider claim 2, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the second user authentication is successfully performed when a correct reply to the at least one specific inquiry in the contents included in the at least one second speech is equal to or greater than a specific value (Chang: paragraph: 0042; and Olaya: paragraphs: 0046-0048).
               
                Consider claim 3, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the performing of the first user authentication further comprises: analyzing a first tone of the first speech; and determining whether the first tone matches a second tone of the authentic user (tone read on voice characteristic) (Chang: paragraph: 0049; and Olaya: paragraphs: 0043, voiceprint).

             Consider claim 4, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the second tone is stored in advance in the device (Chang: paragraph: 0052; and Olaya: paragraphs: 0016).
               
                Consider claim 5, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the providing of the at least one specific inquiry further comprises generating the specific inquiry, by the device, on the basis of living history data in which the living history of the authentic user has been recorded (Chang: paragraph: 0042, 0052-0053; and Olaya: paragraphs: 0043).                       
                
               Consider claim 6, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the living history of the authentic user is associated with at least one of a call record, a text message record, a specific place visit record, a purchase record, a schedule record and a credit card use record of the authentic user (Change: paragraphs: 0018, 0019, 0025, 0030; Olaya: paragraphs: 0010, 0013).
               
                Consider claim 7, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the living history data includes data in which a user choice (UC) record with respect to a choice of a specific object related to the living history of the authentic user, performed by the authentic user using the device, has been converted into text and stored along with a time at which the specific object has been chosen (selecting one or more of multiple prompts) (Olaya: paragraphs: 0013, 0015 and  0046).

                Consider claim 8, Chang and Olaya clearly show the voice recognition based user authentication method, wherein an inquiry generated on the basis of the UC record among the at least one specific inquiry is an inquiry about the specific object chosen by the authentic user and the time at which the specific object has been chosen (selecting one or more of multiple prompts) (Olaya: paragraphs: 0013, 0015 and 0046).
                 Consider claim 9, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the living history data includes data in which information related to at least one of video data and audio data related to the living history of the authentic user, used by the authentic user 35Docket No. 3130-3185 through the device, has been converted into text and stored along with a time at which the information has been used (Change: paragraphs: 0014, 0019, 0030, 0053).
               
                Consider claim 10, Chang and Olaya clearly show the voice recognition based user authentication method, wherein an inquiry generated on the basis of at least one of the video data and the audio data among the at least one specific inquiry is an inquiry about information related to the video data or the audio data and a time at which the video data or the audio data has been used (Change: paragraphs: 0025 and 0038).

                Consider claim 11, Chang and Olaya clearly show the voice recognition based user authentication method, further comprising providing an inquiry about the name of the authentic user to the specific user when the first tone does not match the second tone (Olaya: paragraphs: 0046-0047).
                 Consider claim 12, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the performing of the second user authentication further comprises performing third user authentication based on fingerprint recognition or password input when a correct reply to the at least one specific inquiry among replies of the specific user is less than a predetermined value (Chang: paragraphs: 0047, 0049, 0057).
               
                Consider claim 13, Chang and Olaya clearly show the voice recognition based user authentication method, further comprising determining whether a voice command uttered by the specific user is executed on the basis of whether security of personal information of the authentic user is required when the second user authentication has been successfully performed (Chang: paragraphs: 0016, 0028, 0047).

                Consider claim 14, Chang and Olaya clearly show the voice recognition based user authentication method, further comprising executing the voice command when security of the personal information of the 36Docket No. 3130-3185 authentic user is not required (Olaya: paragraphs: 0043-0045).
                 Consider claim 15, Chang and Olaya clearly show the voice recognition based user authentication method, further comprising: performing the second user authentication again when security of the personal information of the authentic user is required; and executing the voice command when the second user authentication has been successfully performed again (Olaya: paragraphs: 0043-0046).             

                Consider claim 18, Chang and Olaya clearly show the voice recognition based user authentication method, further comprising: controlling a communication unit such that the communication unit transmits the information related to the second speech to an Al processor included in the network; and controlling the communication unit such that the communication unit receives AI- processed second user authentication result information from the Al processor (Chang: paragraphs: 0038-0042; and Olaya: paragraphs: 0043-0046).
               Consider claim 20, Chang and Olaya clearly show the voice recognition based user authentication method, wherein the second user authentication is successfully performed when a correct reply to the at least one specific inquiry is equal to or greater than a specific value in the contents included in the at least one second speech (Chang: paragraphs: 0038-0042).

3.          Claim 16 is rejected under 35 U.S.C.103 as being unpatentable over Chang (Pub. No.: US 2004/0162726 A1; hereinafter Chang) in view of Olaya et al (Pub. No.: US 2015/0030314 A1; hereinafter Olaya) and further in view of Lim et al (US 2015/0098523 A1; hereinafter Lim)
             Consider claim 17, Chang and Olaya do not teach further comprising receiving downlink control information (DCI) used to schedule transmission of information related to the second speech from a network, wherein the information related to the second speech is transmitted to the network on the basis of the DCI.
             In the same field of endeavor, Lim clearly specifically disclose further comprising receiving downlink control information (DCI) used to schedule transmission of information related to the second speech from a network, wherein the information related to the second speech is transmitted to the network on the basis of the DCI (paragraphs: 0073)
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Park into teaching of Chang and Olaya for the purpose of using downlink control information (DCI) for the benefit of determining whether to transmit the audio signal to improving the transfer rate (Lim: paragraph 0073).


4.          Claim 17 is rejected under 35 U.S.C.103 as being unpatentable over Chang (Pub. No.: US 2004/0162726 A1; hereinafter Chang) in view of Olaya et al (Pub. No.: US 2015/0030314 A1; hereinafter Olaya) and further in view of Lim et al (US 2015/0098523 A1; hereinafter Lim) and further more in view of Park et al (US 2017/0105112 A1; hereinafter Park)
             Consider claim 17, Chang, Olaya, and Lim do not teach the voice recognition based user authentication method, further comprising performing an initial access procedure with respect to the network on the basis of a synchronization signal block (SSB).
             In the same field of endeavor, Park clearly specifically disclose a second example for performing second user authentication for the specific user to use the device on the basis of contents included in the at least one second speech (paragraphs: 0163 and fig. 10)
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Park into teaching of Chang and Olaya for the purpose of using Downlink Control Information for the benefit of determining whether to transmit the audio signal to improving the transfer rate (Park: paragraph 0084).




Conclusion                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656